Citation Nr: 1141315	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  11-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1997 to March 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.  In that rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran appealed.  Jurisdiction of this matter has since been transferred to the RO in Salt Lake City, Utah.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
In being cognizant of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claim for service connection for PTSD more generally as an acquired psychiatric disorder.  In Clemons, the Court instructed that VA should consider alternative current conditions within the scope of the filed claim.  Id.  The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here as the records reflect other mental disorders, including depression.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).

The RO denied the Veteran's claim because there was no verified in-service stressor event related to a current diagnosis of PTSD.  The Veteran asserts that his PTSD is related to several inservice stressful events, including physical abuse, sexual trauma, and threat of endangerment from terrorist activities.  

The Veteran alleges that while he participated in the Ranger School, he was targeted by his supervisors and subjected to excessive physical abuse.  He has described incidents where his supervisor required him to perform additional physical activities beyond those required of his fellow serviceman.  He reports being ordered to simulate a freefall by hanging from the support beams in the back of truck.  He also described incidents where he was ordered to sit in a crouched position with his legs underneath and his hands holding the back of the seat for an extended period of time.  The Veteran also described an incident where he was subjected to a "slapfest" when he was slapped more times than the other servicemen to the point that his face was swollen and his lip was cut. 

The Veteran has also alleged an incident of sexual trauma resulting from a hazing incident where after he and his fellow servicemen were forced to consume large amounts alcohol and perform activities outside in the mud, they were ordered to disrobe down to their underwear and to shower together in a single stall.  The Veteran reports that he and his fellow servicemen were forced by the perpetrators to wash each other while being screamed at with homosexual innuendos and insults.  

The Veteran further alleges being in fear of terrorist activities while he was stationed in Sinai, Egypt, from July 2000 to January 2001.  He describes that during his deployment he was assigned to outpost patrol and while performing his duties he felt that his life was in danger from attacks by members of local tribes who were engaging in illegal activities.  The Veteran added that when he was on patrol he was also wary of setting off improvised explosive devices (IEDs).  He reported that during his deployment, the U.S.S. Cole was attacked by terrorist and his unit was placed on high alert of enemy attacks.  A review of the Veteran's service personnel records shows he was stationed in Sinai, Egypt, from July 2000 to January 2001 as a tower guard and radio operator in the 505th Parachute Infantry Regiment attached to the 82nd Airborne Division as part of the Multinational Force and Observers.  Also, the U.S.S. Cole was attacked in Yemen during the Veteran's deployment in the Sinai. 

During the pendency of this appeal, VA law and regulation governing service connection for PTSD have been amended.  Specifically, the evidentiary establishing the required in-service stressor in certain cases has been relaxed.  See 38 C.F.R. § 3.304(f); 75 Fed. Reg. 39843 -133 (July 13, 2010).  Under the newly-revised 38 C.F.R. § 3.304(f), service connection for PTSD may be granted if: (1) A VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor as determined by the examining VA physician.

The Veteran's claimed stressors involving his duties while he was stationed in Sinai, being on patrol and fearing attacks by terrorist, and being placed on a high alert status, are consistent with the places, types, and circumstances of the his service from July 2000 to January 2001.  See 38 C.F.R. § 3.304(f).  Moreover, even though the service records do not contain any evidence that corroborates his allege inservice stressful events involving physical abuse and sexual trauma, the Veteran has provided credible testimony regarding these in incidents.  In addition, the Veteran's statements are supported by lay statements from his friends and family members that attest to changes in the Veteran's personality from the time he entered his period of service to when he separated from service in 2001.  

The medical evidence of record, however, is unclear as to whether the Veteran has a current diagnosis for PTSD pursuant to the DSM-IV that is related to his verified inservice stressor event.  The record contains the report of a January 2011 VA examination, in which the examiner concluded that the Veteran did not meet the criteria for PTSD pursuant to the DSM-IV based on his reported stressor events and that his reported symptomatology was related to his personality disorder and major depression.  Since then the Veteran has submitted additional medical evidence of a March 2011 clinical psychological evaluation by a counselor at the Vet Center and a May 2011private psychiatric evaluation by a psychologist.  Both evaluation reports show that the Veteran has a diagnosis of PTSD related to inservice stressor events, including physical abuse and fear of endangerment during deployment, but the private psychologist noted that the evaluation was incomplete because the Veteran only appeared for one session instead of three sessions. 

On remand, the RO/AMC shall provide the Veteran with a new VA examination to obtain a medical opinion as to whether any currently diagnosed psychiatric disorder was incurred in or aggravated by active service.  The VA examiner must determine whether the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125, and if so, whether any such diagnosed disorder is related to the in-service stressful event which has been conceded.  The VA examination report should be conducted in accordance with the revised 38 C.F.R. § 3.304(f).  The VA examiner should also be instructed to identify whether the Veteran has any psychiatric disorder other than PTSD and to ascertain whether any such diagnosed disorder is related to service. The examiner is asked to comment on the Veteran reports of experiencing symptoms of anxiety and nervousness since his period of service.

Prior to any examination, the AOJ should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA or private treatment and associate them with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall ask the Veteran to identify any outstanding records of pertinent VA or private treatment, and obtain those records.  If any identified records cannot be obtained, a memorandum must be included in the claims file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

2.  After all the available records have been associated with the claims file, the RO/AMC shall schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine the nature and likely etiology of the claimed PTSD.  The entire claims file, including a copy of this Remand, must be made available to the examiner for review.  All tests deemed necessary by the examiner should be undertaken.  Based on the examination and record review, the examiner should provide an opinion as to the following: 

(a)  Is it at least as likely as not that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125.  If so, the examiner is directed to opine 
to ascertain whether it is at least as likely as not that the PTSD is related to the in-service stressful event of being in fear of terrorist activities while he was stationed in Sinai, Egypt, from July 2000 to January 2001, which has been conceded.  The examiner is also requested to opine whether it is at least as likely as not that the PTSD is supported by the Veteran's other claimed inservice stressor events and if the current symptoms are related to an inservice stressful event.

The examiner is directed to specifically comment upon the medical findings of record pertaining to a diagnosis of PTSD related to an inservice stressor event, to include the January 2010 VA examiner's medical conclusion, the March 2011 Vet Center's counselor's opinion and the May 2011 private psychologist's opinion, and express his or her agreement or disagreement therewith.

(b)  For any other diagnosed disorder, the examiner shall provide a medical opinion indicating whether it is at least as likely as not that such condition is related to service. 

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  A complete rationale for all opinions provided should be given. If the examiner is unable to address any inquiry sought above, then he or she should explain why. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claim adjudication. 

4. The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran shall be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



